113 S.W.3d 692 (2003)
STATE of Missouri, Plaintiff/Respondent,
v.
Vera PALMER, Defendant/Appellant.
No. ED 81121.
Missouri Court of Appeals, Eastern District, Division Three.
September 2, 2003.
Mary S. Choi, Columbia, MO, for appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Patrick T. Morgan, Jefferson City, MO, for respondent.
Before CLIFFORD H. AHRENS, P.J., WILLIAM H. CRANDALL JR., J., and LAWRENCE E. MOONEY, J.

ORDER
PER CURIAM.
Defendant, Vera Palmer, appeals from her convictions for first-degree murder in violation of section 565.020.1, RSMo 2000, and armed criminal action in violation of section 571.015, RSMo 2000. She challenges the sufficiency of the evidence to support her convictions.
Having reviewed the briefs of the parties and the record on appeal, we find no error of law or otherwise. An extended opinion would serve no jurisprudential purpose. We have, however, provided the parties a memorandum opinion setting forth the reasons for our decision. We *693 affirm the judgment pursuant to Rule 30.25(b).